DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 7/30/21.
	Examiner notes that this application is a continuation of 17342634 and 15677951, which is now US Patent No. 11068921.
	Examiner further notes Applicant’s priority date of 11/6/14, which stems from various provisional applications.
	Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 11068921 and are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending application 17/342634. All of these inventions disclose a process for automatically testing and applying digital coupons that involves a user placing an item in a shopping cart, identifying a plurality of digital coupons, testing the coupons for validity, and automatically applying one of the coupons to the user’s purchase.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claims describe “on-line codes” that are tested and applied to purchases.  Based on the wording, it is unclear whether these “codes” represent generic coupon codes or programming language (e.g. html).  This creates a lack of clarity that renders the claims indefinite.  Based on the language in paragraphs 39-44 of the specification, however, Examiner is proceeding under the assumption that it refers to generic coupon codes.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1, 12, and 20, in part, describe a method comprising: receiving a notification of a user’s placing an item into a shopping cart, identifying a plurality of potential coupons for the item, testing the coupons by requesting a coupon based on a particular parameter (such as size and color of the item), receiving an indication of coupon validity, and selecting a coupon to apply to the item in the cart.  As such, the claims are directed to the abstract idea of receiving user selection data, analyzing a plurality of coupons, and providing a valid coupon to apply to items in the user’s cart, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. sales and marketing activities) and a mental process.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional elements that are associated with the judicial exception, including: “processors” for executing the method; a “user device” comprising the processors for executing the method; “on-line codes” (i.e. digital coupons) for providing discounts for items selected by a user; and a “website” for facilitating the shopping cart process.  Claims 2 and 16 further describe a “display device” for displaying online coupons.  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components.  Claims 11 and 19 further describe a “plug-in” to operate in association with a browser to execute the method.  Examiner notes that this is nothing more than a software application being executed on the aforementioned generic processor/user device.  Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. website on a generic mobile device). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 3-10, 13-15 and 17-18 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding determining coupon validity and criteria for selecting a coupon.  Thus, the dependent claims merely provide additional non-structural details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13, and 16-20 are rejected under 35 USC 103 as being unpatentable over Johnson (20140122203) in view of Cincotta (20130085807), and in further view of Bova (20110238479).
Claims 1, 12, and 20:  Johnson discloses a method for automatically testing and applying online coupons, comprising:
Receiving user input associated with an item on a website and determining, based on the input, user interest in the item (Figs. 1a-b; Paragraph 17); automatically identifying, by the one or more processors, a plurality of potential coupons for the item (Paragraph 23); automatically testing, by the one or more processors, the plurality of potential coupons (Paragraph 23); receiving a respective indicator of validity for each of the plurality of potential on-line codes from the website (Paragraph 23); and based on the testing, automatically selecting, by the one or more processors, at least one coupon for applicability to the item (Paragraph 23).
Johnson fails to explicitly disclose a method in which the online coupons are in the form of online codes.
Cincotta, however, discloses a method in which digital online coupons are provided (and executed) in the form of a coupon code.  (Paragraphs 90-91).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Cincotta with those of Johnson.  One would have been motivated to do this in order to conveniently organize and identify relevant coupons.
Finally, Johnson discloses a method in which a user may enter parameters for items of interest (Paragraphs 19 and 41) and for testing coupons for validity (Paragraph 23), but neither Johnson nor Cincotta describe a method wherein testing the plurality of potential digital diminutions for validity includes: determining at least one of a query parameter or a post parameter for each of the plurality of potential digital diminutions; generating a network request that includes a diminution parameter; and for each of the plurality of potential digital diminutions: generating a respective network request by swapping the diminution parameter of the network request with the determined at least one of the query parameter or the post parameter.
Bova, however, discloses a method for determining at least one of a query parameter or a post parameter for each of the plurality of potential digital diminutions; generating a network request that includes a diminution parameter; and for each of the plurality of potential digital diminutions: generating a respective network request by swapping the diminution parameter of the network request with the determined at least one of the query parameter or the post parameter; and transmitting the respective network request to the digital entity; and receiving a respective indicator of validity for each of the plurality of potential digital diminutions from the digital entity.  (Paragraph 27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these features of Bova with those of Johnson/Cincotta.  One would have been motivated to do this in order to apply specific coupons to users based on features (e.g. size and/or color) of items that they wish to purchase.
Claims 2 and 16:  Johnson discloses a method causing display of an indication of the selected at least one on-line code at a display device.  (Paragraph 23).
Claims 3 and 17:  Johnson discloses a method for automatically applying the selected at least one coupon.  (Paragraph 23).
Claim 4:  Johnson discloses a method for automatically placing the item in an e-commerce shopping cart; and automatically applying the selected at least one coupon.  (Paragraph 23).
Claim 5:  Johnson discloses a method for automatically completing a purchase of the item, with the selected at least one coupon automatically applied.  (Paragraph 23).
Claim 6:  Johnson discloses a method for wherein the automatically testing the plurality of potential coupons further includes automatically testing the plurality of potential coupons for applicability to the selected item.  (Paragraph 23).
Claims 7 and 18:  Johnson discloses a method wherein the determining of the user interest in the item is further based on detecting that the user input further includes placing the item in an e-commerce shopping cart.  (Paragraph 17).
Claim 8:  Johnson discloses a method wherein, after the item has been placed in the e-commerce shopping cart, the e-commerce shopping cart contains a plurality of items, and wherein: the automatically identifying the plurality of potential on-line codes includes automatically identifying the plurality of potential on-line codes for the plurality of items in the e-commerce shopping cart; and the automatically testing the plurality of potential on-line codes includes automatically testing the plurality of potential on-line codes on the plurality of items in the e-commerce shopping cart.  (Paragraph 23).
Claim 9:  Johnson discloses a method wherein the e-commerce shopping cart comprises a universal e-commerce shopping cart.  (Paragraphs 17 and 25).
Claims 11 and 19:  Johnson discloses a method wherein the computer-implemented method is performed by a plug-in operating in a background of a web browser of the user device associated with the user.  (Paragraphs 17-18).
Claim 13:  Johnson discloses a method wherein selecting the plurality of potential on-line codes is based on a criteria including one or more of information associated with the item, a last instance that the set of coupons were successfully applied, a success rate of the set of coupons, or a number of attempts for applying the set of coupons.  (Paragraph 23).
Claim 10 is rejected under 35 USC 103 as being unpatentable over Johnson/Cincotta/Bova in view of Stefanescu (20130185126).
The Johnson/Cincotta/Bova combination discloses those limitations cited above, but fails to explicitly describe a method further comprising: automatically updating a product page for the item based on the selected at least one coupon.
Stefanescu, however, discloses a method for automatically updating a product page for the item based on the selected at least one coupon.  (Paragraph 132).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Stefanescu with those of Johnson/Cincotta/Bova.  One would have been motivated to do this in order to ensure that the product page is current and up to date at any given time.
Claims 14-15 are rejected under 35 USC 103 as being unpatentable over Johnson/Cincotta/Bova in view of Tollinger (20060190330).
The Johnson/Cincotta/Bova discloses those limitations cited above, but fails to explicitly describe a method in which the criteria is associated with a scoring algorithm that indicates whether the coupons are predicted to work; and selecting the coupon that is further based on whether each set of coupons has a score from the algorithm above a predetermined threshold.
Tollinger, however, discloses a method in which the criteria is associated with a scoring algorithm that indicates whether the coupons are predicted to work; and selecting the coupon that is further based on whether each set of coupons has a score from the algorithm above a predetermined threshold.  (Paragraphs 54-56 and 73-74).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these features of Tollinger with those of Johnson/Cincotta/Bova.  One would have been motivated to do this in order to mathematically organize and select the coupons that are ultimately applied to a transaction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681